Citation Nr: 0912999	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What evaluation is warranted for post traumatic stress 
disorder from November 5, 2001?

2.  Entitlement to service connection for polyarthritis, to 
include secondary to Agent Orange exposure.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include secondary to Agent Orange 
exposure.

4.  Entitlement to service connection for coronary artery 
disease, secondary to post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 until 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
post traumatic stress disorder and assigned a 30 percent 
evaluation, effective January 10, 2003.  An August 2005 
rating decision by the Atlanta, Georgia RO granted 
entitlement to service connection for post traumatic stress 
disorder, with a 30 percent rating, effective from November 
5, 2001.
 
This matter also arises from an April 2006 rating decision by 
the Atlanta RO, which denied entitlement to service 
connection for polyarthritis, chronic obstructive pulmonary 
disease, and heart disabilities.

In November 2008, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the Atlanta RO.  
A copy of the transcript is of record.

The issues of entitlement to service connection for 
polyarthritis and chronic obstructive pulmonary disease, 
including as secondary to Agent Orange exposure; and 
entitlement to service connection for coronary artery 
disease, secondary to post traumatic stress disorder, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

Since November 5, 2001, the Veteran's post traumatic stress 
disorder has not been manifested by occupational and social 
impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Since November 5, 2001, the Veteran's post traumatic stress 
disorder has not met the criteria for an evaluation grater 
than 30 percent.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant has been afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  The Veteran suggested in his personal hearing 
that some VA medical records may be missing, but the Board is 
assured that all identified medical records relating to post 
traumatic stress disorder are currently in his claims file.  
Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Multiple (staged) ratings may be assigned for different 
periods of time during the pendency of the appeal.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in this 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7 (2008).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

Regulations establish a General Rating Formula for rating 
psychiatric disorders. 38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular 
symptoms.  The use of the phrase "such as" in 38 C.F.R. § 
4.130, however, demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the Diagnostic Code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).

A 30 percent rating is warranted for post traumatic stress 
disorder if there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV at 32).  

Scores ranging from 31 to 40 reflect "[s]ome impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

A score of 51 to 60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.

A score of 61 to 70 is indicated when there are "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships." Id.

Between July and August 2002, the appellant was hospitalized 
at a VA Medical Center, in pertinent part, for a major 
depressive disorder, and a dependent personality disorder.

VA Outpatient Clinic records note extensive treatment for 
nonservice connected depression. 

At a January 2003 post traumatic stress disorder assessment 
appointment, the Veteran reported being inactive and feeling 
depressed.  Suicidal and homicidal ideation were denied.  
Development, speech, thought process, associations, thought 
content, insight, judgment, mood, affect, and decisional 
capacity were all within normal limits.  He was diagnosed 
with post traumatic stress disorder and assigned a global 
assessment of functioning score of 40.

The Veteran was afforded a VA examination in February 2003.  
The Veteran was oriented, and neatly groomed.  He used 
logical speech with no indication of hallucinations, 
delusions, or formal thought disorder.  He did tend to over-
elaborate his statements with a "slightly dramatic air."  
No obsessions or compulsions were noted.  Startle response 
was elevated.  Sleep disturbances were reported as 
significant.  The Veteran noted that he had nightmares but 
with medication could sleep six to seven hours a night.  The 
psychologist noted that the Veteran had previously been 
hospitalized for major depressive disorder, after separating 
from his wife.  The Veteran was diagnosed with chronic, post-
traumatic stress disorder and major depressive disorder, in 
fair remission.  He was assigned a GAF score of 52.

In May 2005, the Veteran was afforded another VA examination.  
The Veteran reported that he was on medication, but he was 
not participating in post traumatic stress disorder treatment 
programs.  He described symptoms as trouble sleeping due to 
nightmares occurring two to three times per week.  He also 
described having episodes of anxiety.  Upon examination, the 
Veteran was polite and cooperative.  His affect was 
appropriate.  His mood was within normal limits.  He was 
alert, oriented, relevant, and coherent.  There was no 
impairment of thought process.  The psychiatrist noted that 
the Veteran's impact of his post traumatic stress disorder 
symptoms on his social and occupational function appeared to 
be mild.  He diagnosed the Veteran with post traumatic stress 
disorder and assigned a GAF score of 65.

The claims file contains additional records documenting the 
Veteran's post traumatic stress disorder treatment.  His 
symptoms have remained similar to those reported in these VA 
examinations.  See September 2003 mental health consult 
(reporting problems sleeping and mild depression); March 2006 
psychiatry initial visit (noting improved sleep and some 
difficulty getting along with people; denying significant 
anxiety symptoms), August 2006 psychiatry note (diagnosed 
with cocaine and cannabis dependence, post traumatic stress 
disorder as a mild psychosocial stressor, assigned a GAF 
score of 55); March 2007 psychology note (described as being 
busy with current job, handling stresses appropriately, and 
too busy working to attend group post traumatic stress 
disorder therapy sessions); September 2007 psychiatry 
medication management (reporting nightmares four to five 
times a week, sleeping apart from wife due to violent 
reactions to dreams, drug use); April 2008 follow-up visit 
(noting patient doing better with mental health).  Nonservice 
connected cannabis abuse and cocaine dependence were noted to 
be clinical problems in December 2007 and April 2008 
respectively.

It is acknowledged that a March 2008 report was submitted by 
the Veteran's social worker who found the appellant to be 
significantly impaired due to post traumatic stress disorder.  
Significantly, the examiner did not address the basis for why 
he differed from the VA examination reports discussed above, 
nor did he attempt to distinguish what pathology was due to 
post traumatic stress disorder, nonservice connected 
depression, and pathology is due to cocaine dependence and 
cannabis abuse. 

At his November 2008 hearing the Veteran stated that he no 
longer slept in the same bed as his wife due to his violent 
reaction to nightmares.  The Veteran had since started a new 
job, and did not describe any problems other than trouble 
remembering clients' names.  See Board hearing transcript, 
p.7.  The Veteran said that he avoids crowds and any 
television programming about war.

After considering all the evidence of record, the Board finds 
that a higher initial rating is not in order.  The Veteran's 
post traumatic stress disorder is not shown to cause panic 
attacks more than once a week.  He has some mild social and 
occupational impairment, but he still manages to sustain 
permanent employment, including remaining busy and finding 
satisfaction from work.  See March 2007 psychology note.  The 
Veteran's post traumatic stress disorder symptoms mainly 
include sleep disturbance and anxiety, which are adequately 
compensated by a 30 percent evaluation.

In determining that a rating in excess of 30 percent is not 
in order, the record does not show that post traumatic stress 
disorder causes a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.  The majority of global 
assessment of functioning scores recorded throughout the 
period on appeal are indicative of a mild to moderate 
impairment in social and occupational functioning.

The Board acknowledges that a global assessment of 
functioning score of 40 was assigned in January 2003.  The 
Board assigns this score little probative value since it is 
totally inconsistent with the clinical findings made at that 
time which included  no suicidal or homicidal ideation, 
normal development, normal speech, normal thought processes, 
normal associations, normal thought content, and insight, 
judgment, mood, affect, and decisional capacity all within 
normal limits.

The Veteran's disability picture due to post traumatic stress 
disorder is not unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  There is no medical 
evidence that the Veteran's post traumatic stress disorder 
has resulted in any marked interference with employment or 
required frequent periods of hospitalization.  The current 
schedular criteria adequately compensate the Veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board concludes that the evidence preponderates against 
the assignment of an initial rating higher than 30 percent 
for post traumatic stress disorder.  While the Veteran firmly 
believes that he is entitled to a higher evaluation for his 
disability, a lay person does not have the requisite training 
and expertise to render an opinion on a medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Veteran is competent to report specific symptoms that he may 
classify as severe, but medical findings showing otherwise 
outweigh lay his allegations. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder for the term since November 5, 
2001, is denied.


REMAND

VA has not fulfilled its duty to assist with respect to the 
remaining issues.  In this regard, at his personal hearing in 
November 2008, the Veteran specifically identified private 
records pertaining to his heart disabilities and 
polyarthritis that have yet to be obtained.  The undersigned 
Veterans Law Judge held the claim open for 60 days for the 
Veteran to either provide the records or to provide 
authorization to obtain them.  The Veteran's authorization is 
associated with the claims file, yet no action has taken 
place to secure those records despite an informal request to 
the RO in November 2008 to do so.

VA is required to obtain all pertinent records from VA 
facilities, and is required to make reasonable efforts to 
obtain all relevant records.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2008).  It is unclear whether this has been 
accomplished.  See the undersigned's November 2008 note to 
the RO.

In January 2009, the Veteran provided an opinion by a 
treating physician regarding a general link between post 
traumatic stress disorder and heart disorders.  This opinion 
is sufficient to trigger the duty to assist the appellant by 
providing a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request all pertinent 
records pertaining to the Veteran's claims 
from the Mercy Hospital Medical Center for 
the periods from September 1998 until June 
1999, and February 2002 through June 2002.  
The RO must also take steps to ensure that 
all pertinent records have been secured 
from VA Medical Centers and Outpatient 
Clinics in Knoxville, Tennessee; 
Jacksonville, Florida; Gainesville, 
Florida; and De Moines, Iowa.  All 
attempts to secure the above evidence must 
be documented in the claims file.

2.  Thereafter, the RO should afford the 
Veteran a VA examination by a 
cardiologist.  The claims folder, to 
include any newly submitted and/or 
obtained medical records are to be 
provided to the physician for review.  The 
examiner must perform all tests deemed 
necessary.  After a full examination and 
thorough review of the record the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that coronary artery disease was 
caused or is aggravated beyond the natural 
progression of the disease by the 
appellant's service connected post 
traumatic stress disorder.  A complete 
rationale explaining the reasons for any 
opinion offered must be provided.  If the 
examiner cannot provide any opinion 
without resorting to speculation, then he 
or she must so state, and explain why 
speculation is required.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for polyarthritis and chronic 
obstructive pulmonary disease, including 
secondary to Agent Orange exposure; and 
entitlement to service connection for 
coronary artery disease, secondary to post 
traumatic stress disorder.  If any claim 
is denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


